Ducicworth, Chief Justice.
Where, as here, the defendant, after a citation for contempt and a hearing thereon, is held in contempt for obstructing a private way which the injunctive order he is cited as having violated enjoined him from doing as well as from trespassing on petitioner’s property, the citation is not void, as the court had jurisdiction of the parties and the subject matter, even though the original prayer was only to enjoin the trespass and “for such other and further relief as to the court may seem reasonable and just”; there being no objection thereto and the pleadings being ample to cover the additional relief granted. See Code §§ 37-105, 37-120, 55-104; Peek v. Wright, 65 Ga. 638; Hickson v. Mobley, 80 Ga. 314 (5 S. E. 495); Hairalson v. Carson, 111 Ga. 57 (36 S. E. 319); Broderick v. Reid 164 Ga. 474 (2) (139 S. E. 18); Pendley v. Tumlin, 181 Ga. 808, 811 (184 S. E. 283); Avary v. Avary, 202 Ga. 22 (2) (41 S. E. 2d 314). Therefore, the court did not err in denying the oral motion to dismiss the citation for contempt, which complains that the court was without jurisdiction of the subject matter and that the citation was based on a judgment and decree void on its face.

Judgment affirmed.


All the Justices concur.